In a negligence action to recover damages for personal injuries, the defendant Larry DeJoseph appeals from an order of the Supreme Court, Kings County (Hutcherson, J.), entered March 8, 1995, which denied his motion for summary judgment dismissing the complaint and all cross claims asserted against him.
Ordered that the order is reversed, on the law, with costs, the motion is granted, the complaint and all cross claims are dismissed insofar as asserted against the defendant Larry DeJoseph, and the action against the remaining defendant is severed.
The plaintiff sustained injuries when she fell ón a public sidewalk in front of premises owned by the appellant. The plaintiff failed to raise a triable issue of fact as to whether the appellant created the allegedly defective condition in the sidewalk or caused the defect to occur because of some special use (see, Surowiec v City of New York, 139 AD2d 727). O’Brien, J. P., Ritter, Pizzuto and Altman, JJ., concur.